DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8-27-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re Claim 1, “the two walls located on the surface and disposed side by side in the conveyance direction” is indefinite.   It is unclear what “side by side” in the conveyance direction is.  


    PNG
    media_image1.png
    694
    973
    media_image1.png
    Greyscale

Or, is Applicant referring to the embodiment of Fig. 12?  The claims were examined as best understood.  Appropriate correction is required. 

In re Claim 3, “the surface” is indefinite.  It is unclear if “the surface is referring to the surface introduced in Claim 1 or the side end surface  of the first wall or the side end surface of the second wall.  The examiner suggests not using the term “surface” alone but adding a descriptor to the term to clarify which surface is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, “the side end surface is inclined plane that approaches the surface as goes to an end in the first direction,” is indefinite.  Grammatically, this phrase is incorrect, and hard to decipher.  Further, it is unclear which side end surface this phrase is referring to.  Is this referring to the side end surface of the first wall or the side end surface of the second wall or both?  The claims were examined as best understood.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,357,585 to Kurashina in view of US 5,160,573 to Takagi. 

In re Claim 1, Kurashina teaches a printer comprising:
a thermal head configured to printing a medium (see Para. 0040);
a feeding roller configure to convey the medium in a conveyance direction (see Fig. 3, #25); and 
a slit-cutting device (see Fig. 2) positioned to a downstream side of the feeding roller in the conveyance direction and including a first holder (see Fig. 2, #53), a blade with a cutting edge (see Fig. 2, #52a), a second holder (see Fig. 2, #51), the first holder including a first contactable member (see Fig. 2, #55) and a surface configured to support a medium (see Fig. 2, #54a), the blade configured to contact the medium, the second holder supporting the blade (see Fig. 1, blade #52a on #51) the first holder and the second holder configured to move relative to each other (#51 and #53 are pivotable to cut the medium), the second holder including a second contactable member configured to contact the first contactable member (see Fig. 2, #55 on #51), wherein the distance between the cutting edge and the surface is greater than zero when the second contactable member contacts the first contactable member direction (see Col. 5, ll. 6-23, teaching the length less than the thickness of the medium T so that the cutter cutes the recording tape #80 but not the laminating layer #90). 

Kurashina does not teach two walls, the two walls located on the surface and disposed side by side in the conveyance direction, a length of the two walls in a first direction parallel to the surface and perpendicular to the conveyance direction is shorter than a length of the cutting edge in the first direction when the second contactable member contacts the first contactable member.  

However, Takagi teaches two walls, the two walls located on the surface and disposed side by side in the conveyance direction (see annotated Fig. 2, below, a length of the two walls in a first direction parallel to the surface and perpendicular to the conveyance direction is shorter than a length of the cutting edge in the first direction when the second contactable member contacts the first contactable member (see annotated Fig. 2).  

    PNG
    media_image2.png
    582
    806
    media_image2.png
    Greyscale


  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the protrusions of Takagi to the surface of Kurashina (see Fig. 2).  Doing so would prevent the work piece from sticking to the blade (see Takagi, Col. 1, ll. 65- Col. 2, ll. 15). 

In re Claim 2, Kurashina in view of Takagi and Krebs, for the reasons above in re Claim 1, teaches further comprising: a support member (axis about which #51 and 53 pivot) having an axis about which the first holder and second holder pivot relative to each other, wherein the axis is spaced from the second contactable member in the first direction (see Kurashina Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,357,585 to Kurashina in view of US 5,160,573 to Takagi, and further in view of US 6,279,446 to Halket. 

In re Claim 3, modified Kurashina, for the reasons above in re Claim 1, does not teach wherein the two walls includes a first wall and a second wall, the first wall includes at least one side end surface formed at an opposite side with respect to the surface and at an end portion in the first direction, the second wall includes at least one side end surface formed on an opposite side with respect to the surface and at an end portion in the first direction, the side end surface is inclined plane that approaches the surface as goes to an end in the first direction.

However, Halket teaches two walls that includes a first wall and a second wall (see Halket, Fig. 10, #234a-d), the first wall includes at least one side end surface formed at an opposite side with respect to the surface (each of the walls in Fig. 10 of Halket includes and end surface) and at an end portion in the first direction (each of walls #234a-d in Halket teach and end portion in a first direction parallel to the surface and perpendicular to the conveyance direction), the second wall (a second wall #234a-d, in Fig. 10 of Halket) includes at least one side end surface (each of the walls in Fig. 10 of Halket includes and end surface) formed on an opposite side with respect to the surface and at an end portion in the first direction each of walls #234a-d in Halket teach and end portion in a first direction parallel to the surface and perpendicular to the conveyance direction), the side end surface is inclined plane that approaches the surface as goes to an end in the first direction as best understood (each of the walls/pins #234a-c are curved and under the broadest reasonable interpretation have surfaces that are inclined in the first direction – the claims were examined as best understood).

In the same field of invention, guillotine cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, replace the walls of modified Kurashina, for the reasons above in re Claim 1, with the walls/pins of Halket.  Doing so accurately guiding and locating a blade (see Halket, Col. 7, ll. 3-13) 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724